McGregor, P. J.
Plaintiff, a business invitee, was injured on February 5, 1966, upon leaving a restaurant owned by Denstaedt who leased the building space from Thunderbowl. The injury was caused by an ice accumulation which formed at the base of a wind screen, constructed at the tenant’s request, to protect a glass door. The municipal court gave plaintiff a judgment for damages against the landlord.
Appeal to the circuit court, sitting without a jury, resulted in a decision vacating the judgment of the municipal court and granting damages for plaintiff against tenant on a negligence theory.
The fact situation presents two additional questions: (1) notwithstanding a hold-harmless agreement between the landlord and tenant, whether the landlord was negligent, and (2) whether the landlord was liable for a nuisance in fact, in light of the surrounding circumstances represented by the dangerous condition of the doorway area. Bluemer *564v. Saginaw Central Oil & Gas Service (1959), 356 Mich 399.
The matter is remanded for further proceedings, so that the lower court may answer the above questions.
Holbrook and C. Kaufman, JJ., concurred.